          Case 4:19-cr-00634-JM Document 58 Filed 08/25/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

V.                           CASE NO. 4:19-CR-634-JM-2

KENNETH HARRIS                                                                DEFENDANT

                                          ORDER

       On August 25, 2020, Defendant Kenneth Harris appeared with counsel Lott Rolfe

on the Government’s motion to revoke his pretrial release. (Doc. No. 45) The

Government was represented by Assistant United States Attorney Jordan Crews.

       The Government’s motion is based on allegations that, since his release on

conditions, Mr. Harris failed to report contact with law enforcement personnel to his

pretrial services officer and that, since his release, Mr. Harris has been charged in state

court with possession of drug paraphernalia.

       Despite Mr. Harris’s apparent violations of his conditions of his release, the Court

declines to revoke his release. The Court will allow Mr. Harris to remain on pretrial

release but cautions that further violations may result in his detention pending trial.

       All conditions of Mr. Harris’s pretrial release remain in effect, including the

conditions that he refrain from violating federal, state or local law and that he report all

contact with law enforcement personnel to his pretrial services officer.

       IT IS SO ORDERED, this 25th day of August, 2020.


                                               ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
